FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendments and Reply filed June 21, 2022.  Claims 2, 7, and 14 have been amended and claims 3 and 9 have been canceled.  All prior rejections of claims 3 and 9 are moot in view of the cancellation of those claims. Claims 2, 4-7, and 10-14 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections/objections set forth in the prior Office action:
Some rejections under 35 USC 112(b) (indefiniteness), in view of the amendment of claims 7 and 14 to recite required nucleic acids defined (at least in part) by specific structures (although it is noted that claim 14 and its dependent claims remain indefinite as indicated below); 
The rejection under 35 USC 102, also in view of the noted amendments to claims 7 and 14;
The double patenting rejection, also in view of the noted amendments (although a new double patenting rejection applies against the claims in view of those amendments, as set forth below); and
The rejection of claims under 35 USC 101, again in view of noted amendments (see also the Comment below).
Claims 2, 4-7, and 10-14 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group II, and of the species of SEQ ID NOS 7-9, in the reply filed on October 25, 2021 is again acknowledged.  The amended claims now recite a different species, which has been examined herein given the amendment of the claims to delete recitations of the elected species.  
Examiner Comment
Regarding the kits of the amended claims, it is noted that the primer nucleic acid of SEQ ID NO: 65 contains a structural difference relative to its naturally occurring counterpart sequence (see Table 1 at page 12, as well as the footnotes at page 13).  As this primer is markedly different from a natural occurring nucleic acid (and also not a known prior art product), its inclusion in the kits of the claims adds something significantly more than a JE to the claimed products, such that the invention as presently claimed is patent eligible.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 as amended is drawn to a kit comprising a particular composition of forward, reverse, and probe nucleic acid molecules, and includes a recitation (immediately following recitation of the molecules) “that are specific for SE-LR nucleic acid molecules found in a transplant donor and not found in a subject receiving a transplant: (a) obtaining a first biological sample.....” (with the claim continuing with a recitation of a series of method steps).  While the recited method steps have been interpreted as an intended use for the claimed kit components, the language “that are specific for SE-LR nucleic acid molecules found in a transplant donor and not found in a subject receiving a transplant” because such limitations are dependent upon properties of a particular donor and recipient, which are not fixed/definite properties.  While such limitations could potentially be definite in the context of a method, these claims are drawn to products; based on the present claim language, a claimed product may be embraced by the claims when used one way, but excluded from the claims if used another way (such that the boundaries of the claims are not clear).  Further, the recitation of method steps as a further limitation of a product is confusing, as it is not clear how these steps further limit what is claimed.  Accordingly, further clarification is required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-6, and 10-13 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to contain a reference to a claim previously set forth and then specify a further limitation thereof.  Specifically, claims 2 and 4-6 depend from following claim 7, while claims 10-13 depend from following claim 14; these claims must depend from a preceding claim to meet the requirements of 35 USC 112(d)/fourth paragraph.
Applicant traverses the rejection by citing to 37 CFR 1.126 regarding claim numbering, stating that applicant “Applicant has made amendments in accordance with the USPTO’s interpretation of its governing statutes” (Reply page 10).  This argument has been thoroughly considered, and the examiner is familiar with 37 CFR 1.126; however, this rejection was made in accordance with current Office guidance regarding 35 USC 112(d), and cannot be withdrawn.  The relevant portion of 35 USC 112(d) upon which this rejection is based is underlined above.  
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim recites a particular combination of a forward nucleic acid molecule, a reverse nucleic acid molecule, and a probe nucleic acid molecule that are already required by amended claim 7 (such that claim 2 is not further limiting of claim 7).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 2, 4-7, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-19 copending Application No. 17/351,135 (corresponding publication US 20210310068 A1, cited herein).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are directed to kits including primers and a probe requiring the same SEQ ID Nos recited in the ‘135 claims; alignments of the instant SEQ ID Nos with those of the ‘135 application are depicted below:
Alignment of instant SEQ ID NO: 64 with ‘135 SEQ ID NO: 64:
Query Match             100.0%;  Score 20;  DB 87;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCAGAAGGACATCCTGGAAG 20
              ||||||||||||||||||||
Db          1 CCAGAAGGACATCCTGGAAG 20
Alignment of instant SEQ ID NO: 65 with ‘135 SEQ ID NO: 65:
Query Match             100.0%;  Score 23;  DB 87;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTCTGCAGTAGGTGTCCACAG 23
              |||||||||||||||||||||||
Db          1 GTGTCTGCAGTAGGTGTCCACAG 23
Alignment of instant SEQ ID NO: 66 with ‘135 SEQ ID NO: 66:
Query Match             100.0%;  Score 12;  DB 87;  Length 12;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGGCCCGCTCGT 12
              ||||||||||||
Db          1 CGGCCCGCTCGT 12
More particularly, the ‘135 claims are directed to compositions (claims 1-7) including a primer comprising SEQ ID NO: 64, a primer comprising SEQ ID NO: 65, and a probe comprising SEQ ID NO: 66, as well as methods employing these compositions in amplification and detection of amplification products indicating microchimerism (claim 8 and dependent claims) or transplant/allograft rejection (claim 13 and claims dependent therefrom).  The instant kit claims recite use of claimed kits in methods of amplification and detection of amplification products indicating microchimerism (claim 7 and claims dependent therefrom), and use of claimed kits in methods of amplification and detection of amplification products indicative of transplant/allograft rejection (claim 14 and claims dependent therefrom).  The products of the instant claims are clearly not patentably distinct from those of the ‘135 application, given the relatedness of the primer/probe sequences set forth above.  The compositions of the ‘135 application embrace primers and a probe as claimed, and the ‘135 claims further embrace a kit including such compositions (see, e.g., claims 6-7).  Regarding the methods of use recited with the text of the instant kit claims, these limitations (to the extent that they are in fact limiting) are also clearly suggested by the ‘135 method claims, which recite analogous uses of the same products.  Accordingly, the instant claims and the ‘135 claims are not patentably distinct from one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634